DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
 This action is Responsive to Applicant’s Response filed 02/17/2022.
 Claims 4-5, 11-12, and 18-19 have been canceled.
Claims 21-24 have been newly added.
Claims 1, 3, 6-9, 13-17, and 20 have been amended.
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 8 of Applicant’s Response filed 02/17/2022, with respect to the 35 U.S.C. 101 rejections have been fully considered, but they are not persuasive. Applicant argues that the claims improve a technical field. Examiner respectfully disagrees. Examiner respectfully notes that the improvements argued by Applicant on page 8 represents improvements to the abstract idea itself, rather than any computing technology or technical field. For instance, if practiced outside the realm of the generic computer components recited, the abstract idea would still bring about the alleged benefit of calculating the optimal driving expense for vehicles and allocating autonomous vehicles by reflecting energy use characteristics of each person for efficient management and operation of a shared vehicle. Therefore, the claims do not represent an improvement to any technical field or computing technology itself, but rather the abstract idea itself. Applicant’s arguments are therefore unpersuasive.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-10, 13-17, and 20-24 are rejected under 35 U.S.C. § 101. The claims are drawn to ineligible patent subject matter, because the claims are directed to a recited judicial exception to patentability (an abstract idea), without claiming something significantly more than the judicial exception itself.
Claims are ineligible for patent protection if they are drawn to subject matter which is not within one of the four statutory categories, or, if the subject matter claimed does fall into one of the four statutory categories, the claims are ineligible if they recite a judicial exception, are directed to that judicial exception, and do not recite additional elements which amount to significantly more than the judicial exception itself. Alice Corp. v. CLS Bank Int'l, 375 U.S. ___ (2014).  Accordingly, claims are first analyzed to determine whether they fall into one of the four statutory categories of patent eligible subject matter. Then, if the claims fall within one of the four statutory categories, it must be determined whether the claims are directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea). In determining whether a claim is directed to a judicial exception, the claim is first analyzed to determine whether the claim recites a judicial exception. If the claim does not recite one of these exceptions, the claim is directed to patent eligible subject matter under 35 U.S.C. 101. If the claim recites one of these exceptions, the claim is then analyzed to determine whether the claim recites additional elements that integrate the exception into a practical application of that exception. Claims which integrate the exception into a practical application of that exception are directed to patent eligible subject matter under 35 U.S.C. 101. If the claim fails to integrate the exception into a practical application of that exception, the claim is directed to an abstract idea.  Finally, if the claims are directed to a judicial exception to patentability, the claims are then analyzed determine whether the claims are directed to patent eligible subject matter by reciting meaningful limitations which transform the judicial exception into something significantly more than the judicial exception itself. If they do not, the claims are not directed towards eligible subject matter under 35 U.S.C. § 101.
Regarding independent claims 1, 8, and 15 the claims are directed to one of the four statutory categories (a process, a machine, and a machine, respectively.) The claimed invention of independent claims 1, 8, and 15 is directed to a judicial exception to patentability, an abstract idea. The claims include limitations which recite elements which can be properly characterized under at least one of the following groupings of subject matter recognized as abstract ideas by the 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019:
Mathematical Concepts: mathematical relationships, mathematical formulas or equations, and mathematical calculations;
Certain methods of organizing human activity: fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 
Mental processes: concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Claims 1, 8, and 15, as a whole, recite the following limitations:
receiving. . . a vehicle allocation request including a starting point and a destination; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since it recites the receipt of a request for a service (a ride), a step which would be performed by commercial transportation entities performing transportation services for users) 
calculating energy consumption of each vehicle of a plurality of vehicles to travel a distance from a current location to the starting point, the destination, and a charging station, in response to the vehicle allocation request; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since it recites calculation of energy consumption of vehicles in order to satisfy a service request, a step which would be performed by commercial transportation entities performing transportation services for users; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could calculate energy consumption of a plurality of vehicles to travel a route in response to a request; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical operation for performing this calculation)
selecting a vehicle having a minimum energy consumption among the plurality of vehicles; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since it recites the selection of a lowest energy consuming vehicle to satisfy a service request, a step which would be performed by commercial transportation entities performing transportation services for users; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could select the vehicle with the lowest energy consumption)
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining. . . user information including a first power consumption of the vehicle, wherein the first power consumption of the vehicle is the power consumption of the vehicle corresponding to a preferred temperature of a user and a time zone of the user; (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since it recites calculation of energy consumption of vehicles in order to satisfy a service request, a step which would be performed by commercial transportation entities performing transportation services for users; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could obtain user information and use it to calculate energy consumption of a plurality of vehicles to travel a route in response to a request in this manner; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical operation for performing this calculation)
calculating, by the processor, the energy consumption of the each vehicle of the plurality of vehicles by multiplying the first power consumption with the distance. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation recites certain methods of organizing human activity in the form of commercial interactions such as sales activities and business relations since it recites calculation of energy consumption of vehicles in order to satisfy a service request, a step which would be performed by commercial transportation entities performing transportation services for users; alternatively, the broadest reasonable interpretation of this limitation recites mental processes since a human using their mind, pen and paper, and simple observation, evaluation, and judgment could calculate energy consumption of a plurality of vehicles to travel a route in response to a request in this manner; alternatively still, the broadest reasonable interpretation of this limitation recites mathematical concepts since it is so broad as to encompass any formula or mathematical operation for performing this calculation)
The above elements, as a whole, recite a certain method of organizing human activity since, as a whole, they recite a commercial interaction such as business relations or sales activities since they recite a method for determining which vehicles in a fleet to dispatch for a route based on energy consumption, which would be performed by commercial transportation entities performing commercial transportation services for users. 
Moving forward, the above recited abstract idea is not integrated into a practical application. 
The added limitations do not represent an integration of the abstract idea into a practical application because:
the claims represent mere instructions to implement an abstract idea on a computer, and merely use a computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 
the claims merely add insignificant extra-solution activity to the judicial exception (activity which can be characterized as incidental to the primary purpose or product that is merely a nominal or tangential addition to the claim). See MPEP 2106.05(g) and/or
the claims represent mere general linking of the use of the judicial exception to a particular technological environment or field of use. See MPEP 2016.05(h)
 Beyond those limitations which recite the abstract idea, the following limitations are added:
by a processor (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
from a user device (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A vehicle allocation server comprising: (claims 8, and 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a communication device configured to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a processor coupled to the communication device: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a non-transitory memory coupled to the processor and storing a program that, when executed by the processor, causes the processor to: (claim 8; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
A vehicle allocation system comprising: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
a plurality of vehicles; (claim 15; the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular field of use (using the abstract ideas above in the field of dispatching vehicles from a vehicle fleet))
and sending, to the vehicle, a driving command to move to the starting point. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the mere addition of insignificant extra-solution activity in the form of post solution data output)
and a vehicle allocation server including a processor configured to: (claim 15; the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use)
The claims, as a whole, are directed to the abstract idea(s) which they recite. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims, as a whole, are directed to the judicial exception.
Turning to the final prong of the test (Step 2B), independent claims 1, 8, and 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception, because there are no meaningful limitations which transform the exception into a patent eligible application. The following limitations have been characterized above as extra-solution activity:
and sending, to the vehicle, a driving command to move to the starting point. (claims 1, 8, and 15; the broadest reasonable interpretation of this limitation represents the court-recognized well-understood routine and conventional computer function of transmitting or receiving data over a network)
As outlined above, the claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
Furthermore, no specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Besides performing the abstract idea itself, the generic computer components only serve to perform the court-recognized well-understood computer functions of receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory. See MPEP 2106.05(d). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.  The specification details any combination of a generic computer system program to perform the method.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they would be routine in any computer implementation and because the Alice decision noted that generic structures that merely apply the abstract ideas are not significantly more than the abstract ideas.  Therefore, independent claims 1, 8, and 15 are rejected under 35 U.S.C. §101 as being directed to ineligible subject matter.
Claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20-24, recite the same abstract idea as their respective independent claims.
The following additional features are added in the dependent claims:
Claims 2, 9, and 16:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: updating a map;
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating average driving speed and average driving time on each road included in the map based on traffic information received from a traffic information server.
 Regarding the updating of the map, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory. Regarding the calculating step, this limitation merely alters the factors used in the calculating step of the independent claims, and therefore further recites the abstract ideas above for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 3, 10, and 17:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining vehicle information including a current location of the vehicle, energy reserve of the vehicle, and a second power consumption of the vehicle, wherein the second power consumption of the vehicle is a power consumption of the vehicle corresponding to temperature of the vehicle and a driving speed of the vehicle;
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating the energy consumption of the each vehicle of the plurality of vehicles by multiplying a combined power consumption with the distance, wherein the combined power consumption is an addition of the first power consumption of the vehicle and the second power consumption of the vehicle.
 Regarding the obtaining step, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering, the broadest reasonable interpretation of which comprises the court-recognized well-understood routine and conventional computer functions of transmitting or receiving data over a network, or storing or retrieving information in memory. Regarding the calculating steps, this limitation merely alters the factors used in the calculating steps of the independent claims, and therefore further recites the abstract ideas above for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 6 and 13:
 wherein receiving the electrical signal indicating the vehicle allocation request further comprises: weighing baggage;
and adjusting energy reserve of the selected vehicle based on the weighed baggage.
 Regarding the weighing step, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering. Examiner further notes that the specification describes this step in such a way that one of ordinary skill in the art would understand that this step is well-understood routine and conventional in the art. Furthermore, Examiner hereby takes official notice of the fact that weighing baggage is a well-understood routine and conventional step in the art of transportation. Regarding the adjusting step, this limitation merely alters the factors used in the calculating step of the independent claims, and therefore further recites the abstract ideas above for the reasons outlined above. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more. 
Claims 7, 14, and 20:
 wherein an energy reserve of the selected vehicle is less than an energy consumption of the selected vehicle corresponding to the distance, the method further comprises selecting, by the processor, a vehicle with a second least energy consumption among the plurality of vehicles.
Regarding the selecting step, this limitation recites mental processes since a human using their mind and simple observation, evaluation, and judgment could select a vehicle with a second lowest energy consumption requirement upon a determination that the first vehicle does not have enough energy reserve to complete the route. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
Claims 21 and 23:
 weighing baggage to be carried in the selected vehicle.
Regarding the weighing step, the broadest reasonable interpretation of this limitation recites the mere addition of insignificant extra-solution activity in the form of pre-solution data gathering. Examiner further notes that the specification describes this step in such a way that one of ordinary skill in the art would understand that this step is well-understood routine and conventional in the art. Furthermore, Examiner hereby takes official notice of the fact that weighing baggage is a well-understood routine and conventional step in the art of transportation. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
 Claims 22 and 24:
 receiving the vehicle allocation request from the user device;
sending the driving command to the vehicle;
moving the selected vehicle to the starting point.
The broadest reasonable interpretation of the receiving, sending, and moving steps represents the mere addition of insignificant extra-solution activity in the form of the court-recognized well-understood routine and conventional computer function of transmitting or receiving information over a network. Regarding the use of a user device, the broadest reasonable interpretation of this limitation represents mere instructions to implement the abstract idea on a generic computer used as a tool in its ordinary capacity; alternatively, the broadest reasonable interpretation of this limitation represents mere general linking of the abstract idea to a particular computer environment or field of use. Nothing further is added. Therefore the claims are directed to the abstract ideas which they recite without adding significantly more.
The above limitations do not represent a practical application of the recited abstract idea. The claim limitations do not present improvements to another technological field, nor do they improve the functioning of a computer or another technology. Nor do the claim limitations apply the judicial exception with, or by use of a particular machine. The claims do not effect a transformation or reduction of a particular article to a different state or thing. See MPEP 2106.05(c). None of the hardware in the claims "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment' that is, implementation via computers” such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP 2106.05(e); Alice Corp. v. CLS Bank Int’l (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).   Therefore, because the claims recite a judicial exception (an abstract idea) and do not integrate the judicial exception into a practical application, the claims are also directed to the judicial exception.
Furthermore, the added limitations do not direct the claim to significantly more than the abstract idea. No specific limitations are added which represent something other than what is well-understood, routine, and conventional activity in the field. See MPEP 2106.05(d). Accordingly, none of the dependent claims 2-3, 6-7, 9-10, 13-14, 16-17, and 20-24, individually, or as an ordered combination, are directed to patent eligible subject matter under 35 U.S.C. 101.
Please see MPEP §2106.05(d)(II) for a discussion of elements that the Courts have recognized as well-understood, routine, conventional, activity in particular fields.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance issued October 17, 2019 which can be found at: https://www.uspto.gov/sites/default/files/documents/peg_oct_2019_update.pdf
Please see the Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. V. CLS Bank International, et. al. 573 U.S. ___ (2014) (found at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and the USPTO guidance materials regarding §101 analysis at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/2014-interim-guidance-subject-matter-eligibility-0, which includes the Federal Register guidance and notice, a quick reference sheet, and the training slides. See also MPEP §2106.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8, 15, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan et. al. (U.S. PG Pub. No. 20180350022; hereinafter "Stefan") in view of Mason et al. (U.S. PG Pub. NO. 20110238457; hereinafter "Mason") further in view of Suzuki et al. (U.S. PG Pub. No. 20150151637; hereinafter "Suzuki") further in view of Sakai et al. (U.S. PG Pub. No. 20100131139; hereinafter "Sakai") and further in view of Niwa et al. (U.S. PG Pub. No. 20110227532; hereinafter "Niwa").
As per claim 1, Stefan teaches:
A vehicle allocation method comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43])
 receiving, by a processor of a server from a user device, a vehicle allocation request including a starting point and a destination;
 Stefan teaches that a user may receive a ridesharing request from a user device which includes a pickup location and a dropoff location. (Stefan: paragraphs [0057-63], Fig. 4) Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the dropoff location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) See paragraphs [0017, 36] outlining the performance of the functions of the server with a processor thereof.
 calculating, by the processor, energy consumption of each vehicle of a plurality of vehicles to travel a distance from a current location to the starting point, the destination, and a charging station, in response to the vehicle allocation request;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
With respect to the following limitation:
 selecting, by the processor, a vehicle having a minimum energy consumption among the plurality of vehicles;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) Stefan, however, does not appear to explicitly teach that the vehicle with the lowest energy requirements is selected.
Mason, however, teaches that routes may be calculated for multiple vehicles along a multi-stop trip, and the vehicle/route combination with the lowest energy consumption may be selected to traverse the route. (Mason: paragraphs [0032, 90-99,101-103], Figs. 7, 8) Mason teaches combining the above elements with the teachings of Stefan for the benefit of optimizing energy usage of one or more vehicles. (Mason: paragraph [0004]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Mason with the teachings of Stefan to achieve the aforementioned benefits.
Stefan in view of Mason further teaches:
 and sending, by the processor, to the vehicle, an electrical signal indicating a driving command to cause the vehicle to move to the starting point;
 Stefan further teaches that the selected vehicle may be instructed to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
With respect to the following limitation:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining, by the processor, user information including a first power consumption of the vehicle, wherein the first power consumption of the vehicle is the power consumption of the vehicle corresponding to a preferred temperature of a user and a time zone of the user;
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the dropoff location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) Stefan, however, does not appear to explicitly teach that the preferred temperature of a user and time zone of a user are used in determining the power consumption.
Suzuki, however, teaches that a temperature set point of an air conditioning unit set by a user of the vehicle (user information of a preferred temperature of a user) may be used in determining the expected amount of energy consumed by the vehicle during a trip. (Suzuki: paragraphs [0066, 93-94, 153-154], Figs. 5-6, 19) It can be seen that each element is taught by either Stefan in view of Mason, or by Suzuki. Considering a temperature set point of an air conditioner in the determination of the power consumption amount does not affect the normal functioning of the elements of the claim which are taught by Stefan in view of Mason. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Suzuki with the teachings of Stefan in view of Mason, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day (a time zone of the user). (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) Sakai teaches combining the above elements with the teachings of Stefan, Mason, and Suzuki for the benefit of reducing load re-planning and avoiding excessive re-planning of charging plans. (Sakai: paragraphs [0008-9]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Sakai with the teachings of Stefan, Mason, and Suzuki to achieve the aforementioned benefits.
With respect to the following limitation:
calculating, by the processor, the energy consumption of the each vehicle of the plurality of vehicles by multiplying the first power consumption with the distance. 
As outlined above, Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists. Thus, Stefan, Mason, and Sakai teaches combining a number of power consumptions in order to determine amount of power consumed along a given route, but does not appear to explicitly teach the calculation of an amount of power consumed per unit distance multiplied by distance of the route in order to arrive at the total amount of power consumed.
Niwa, however, teaches the calculation of a power amount consumed per unit distance by combining previously calculated power amounts consumed per unit distance, multiplying them by the distance of a route, and reaching the total amount of power expected to be consumed. (Niwa: paragraphs [0048-50]) Niwa teaches combining the above elements with the teachings of Stefan, Mason, Suzuki, and Sakai for the benefit of allowing a user to judge whether or not the charging is necessary for traveling the route from the current position to the registered position by the electric power of the battery. (Niwa: paragraph [0009, 46]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Niwa with the teachings of Stefan, Mason, Suzuki, and Sakai to achieve the aforementioned benefits.
As per claim 8, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A vehicle allocation server comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
a communication device configured to:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
 a processor coupled to the communication device;
 Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1) See paragraphs [0017, 36] outlining the performance of the functions of the server with a processor thereof.
a non-transitory memory coupled to the processor and storing a program that, when executed by the processor, causes the processor to:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1) See paragraphs [0017, 36] outlining the performance of the functions of the server with a processor thereof which executes program instructions stored in a non-transitory computer readable storage medium in order to perform the functions of the system.
As per claim 15, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches the limitations of this claim which are substantially identical to those of claim 1, and further teaches:
A vehicle allocation system comprising:
Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
a plurality of vehicles;
Stefan teaches a fleet of 20 vehicles. (Stefan: paragraph [0042])
 and a vehicle allocation server including a processor configured to:
 Stefan teaches a system and method for ridesharing which may allocate vehicles to one or more ride sharing requests. (Stefan: abstract, paragraphs [0042-43]) Stefan further teaches a vehicle allocation server with a communication device which may communicate with a user device in order to perform the functions of the system and method. (Stefan: paragraphs [0035-38], Fig. 1)
As per claim 22, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 8, as outlined above, and further teaches:
receiving the vehicle allocation request from the user device;
Stefan teaches that a user may receive a ridesharing request from a user device which includes a pickup location and a dropoff location. (Stefan: paragraphs [0057-63], Fig. 4)
sending the driving command to the vehicle;
Stefan further teaches that the selected vehicle may be instructed by the server to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
moving the selected vehicle to the starting point.
 Stefan further teaches that the selected vehicle may be instructed by the server to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
As per claim 24, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 15, as outlined above, and further teaches:
 receiving the vehicle allocation request from the user device;
Stefan teaches that a user may receive a ridesharing request from a user device which includes a pickup location and a dropoff location. (Stefan: paragraphs [0057-63], Fig. 4)
sending the driving command to the vehicle;
Stefan further teaches that the selected vehicle may be instructed by the server to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
moving the selected vehicle to the starting point.
 Stefan further teaches that the selected vehicle may be instructed by the server to move to the pickup location and pick up the user. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4)
Claims 2-3, 9-10, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Kanno et al. (U.S. PG Pub. No. 20140207363; hereinafter "Kanno").
As per claim 2, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: updating a map;
Mason further teaches that mapping data may be accumulated over time (updated) and accessed in order to determine the energy usage across one or more routes. (Mason: paragraphs [0029, 34, 63-65]) The motivation to combine Mason persists.
With respect to the following limitation:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: calculating average driving speed and average driving time on each road included in the map based on traffic information received from a traffic information server.
 Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) Mason further teaches the performance of the energy consumption determination for each feasible route within a map. (Mason: paragraphs [0090-99,101-103, 100-106], Figs. 7, 8) The motivation to combine Mason persists.
To the extent that Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa does not explicitly teach that the vehicle's average speed and average travel time along the travel segments is used to estimate power consumption, Kanno teaches this element. Kanno teaches that traffic link data 211 may comprise average speed and average travel time along travel links, and this information may be used to calculate expected energy consumption along the segments. (Kanno: paragraphs [0030-32, 59-60], Fig. 2) Kanno teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of providing a technology of realizing more accurate estimation of the energy consumption with a simpler method. (Kanno: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kanno with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
As per claims 9 and 16, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Kanno teaches the limitations of these claims which are substantially identical to those of claim 2, and claims 9 and 16 are rejected for the same reasons as claim 2, as outlined above. 
As per claim 3, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 wherein calculating the energy consumption of the each vehicle of the plurality of vehicles comprises: obtaining vehicle information including a current location of the vehicle, energy reserve of the vehicle, and a second power consumption of the vehicle, wherein the second power consumption of the vehicle is a power consumption of the vehicle corresponding to temperature of the vehicle and a driving speed of the vehicle.
 Stefan further teaches that the central system may receive state of charge information from the vehicles. (Stefan: paragraphs [0045, 62-63]) Mason further teaches that the system may determine the energy usage starting from the current location of the vehicle. (Mason: paragraphs [0046, 110-111]) Mason further teaches that a traffic database of speeds driven on roads may be accessed in order to determine amount of energy usage along one each leg of the one or more routes, wherein the information may be gleaned from a server. (Mason: paragraphs [0026, 33, 50, 81-87]) The motivation to combine Mason persists. Sakai teaches calculation of expected energy requirements of a vehicle based on battery temperature, outside temperature, average speed, and time of day. (Sakai: paragraphs [0085-91, 93-95, 98, 190-191]) The motivation to combine Sakai persists.
 To the extent that Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa does not explicitly teach that the vehicle's average speed and average travel time along the travel segments is used to estimate power consumption, Kanno teaches this element. Kanno teaches that traffic link data 211 may comprise average speed and average travel time along travel links, and this information may be used to calculate expected energy consumption along the segments. (Kanno: paragraphs [0030-32, 59-60], Fig. 2) Kanno teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of providing a technology of realizing more accurate estimation of the energy consumption with a simpler method. (Kanno: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kanno with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
As per claims 10 and 17, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Kanno teaches the limitations of these claims which are substantially identical to those of claim 3, and claims 10 and 17 are rejected for the same reasons as claim 3, as outlined above. 
Claims 6, 13, 21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Driscoll et al. (U.S. PG Pub. No. 20160071082; hereinafter "Driscoll"). 
As per claim 6, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
 wherein receiving the electrical signal indicating the vehicle allocation request further comprises: weighing baggage;
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) Driscoll teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of allowing ridesharing systems to determine users' pro rata share of travel related costs. (Driscoll: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Driscoll with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Driscoll further teaches:
and adjusting energy reserve of the selected vehicle based on the weighed baggage.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) The motivation to combine Driscoll persists.
As per claim 13, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Driscoll teaches the limitations of this claim which are substantially identical to those of claim 6, and claim 13 is rejected for the same reasons as claim 6, as outlined above. 
As per claim 21, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa and further in view of Driscoll teaches all of the limitations of claim 6, as outlined above, and further teaches:
weighing baggage to be carried in the selected vehicle.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) The motivation to combine Driscoll persists. 
 As per claim 23, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 22, as outlined above, but does not appear to explicitly teach:
weighing baggage to be carried in the selected vehicle.
 Driscoll, however, teaches that determined weight of a user's luggage may be used to determine an adjustment to the amount of energy used for a ridesharing vehicle to traverse a route. (Driscoll: paragraph [0012, 23, 29, 39, 45-46, 56, and 58]) Driscoll teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of allowing ridesharing systems to determine users' pro rata share of travel related costs. (Driscoll: paragraph [0001]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Driscoll with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
Claims 7, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Hamaguchi (Japanese Patent Publication No. JP2011028353A; hereinafter "Hamaguchi").
As per claim 7, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 wherein an energy reserve of the selected vehicle is less than an energy consumption of the selected vehicle corresponding to the distance, the method further comprises selecting, by the processor, a vehicle with a second least energy consumption among the plurality of vehicles.
 Stefan teaches that, upon receipt of a user request for a vehicle, a central server may calculate energy requirements for each vehicle to travel to the pickup location, the drop-off location, and a charging station thereafter in order to determine whether there are any vehicles which can satisfy the request. (Stefan: paragraphs [0042-44, 55, 58-63], Fig. 4) In teaching that another vehicle is selected when a first vehicle's energy consumption is less than the energy required for the route, Stefan teaches selecting a second vehicle when a first vehicle does not have enough energy reserve to make it to the destination.
Hamaguchi, however, teaches that when a first vehicle does not satisfy a predetermined condition (taught by Stefan to be an energy requirement), a next most efficient vehicle may be dispatched to perform a pickup operation. (Hamaguchi: paragraphs [0053-55]) Hamaguchi teaches combining the above elements with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa for the benefit of providing a vehicle allocation plan planning system capable of planning a vehicle allocation plan that can suppress the total fuel consumption of each vehicle used for patrol and reduce the cost required for patrol. (Hamaguchi: paragraph [0005]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Hamaguchi with the teachings of Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa to achieve the aforementioned benefits.
As per claims 14 and 20, Stefan in view of Mason further in view of Suzuki further in view of Sakai and further in view of Niwa further in view of Hamaguchi teaches the limitations of claims 14 and 20 which are substantially identical to those of claim 7, and claims 14 and 20 are rejected for the same reasons as claim 7, as outlined above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628